                   Case 2:21-mc-00012-MCE-DB Document 8 Filed 08/17/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            2:21-MC-00012-MCE-DB
12                    Plaintiff,
                                                          STIPULATION AND ORDER EXTENDING TIME
13            v.                                          FOR FILING A COMPLAINT FOR FORFEITURE
                                                          AND/OR TO OBTAIN AN INDICTMENT
14                                                        ALLEGING FORFEITURE
     APPROXIMATELY $48,500.00 IN U.S.
15   CURRENCY,
16                             Defendant.
17          It is hereby stipulated by and between the United States of America and potential claimants
18 Xiaobing Wang, Min Guo, and Lianfeng Li, (“claimants”), by and through their respective counsel as

19 follows:

20          1.       On or about September 23, 2020, the Homeland Security Investigations seized the above-
21 referenced defendant asset pursuant to a State search and seizure warrant (hereafter “defendant asset”).

22          2.       Under 18 U.S.C. §§ 983(a)(1)(A)(i)-(iv), and 983(a)(3)(A), the United States is required
23 to send notice to potential claimants, file a complaint for forfeiture against the defendant currency, or

24 obtain an indictment alleging that the defendant currency is subject to forfeiture within ninety days of

25 seizure, unless the court extends the deadline for good cause shown or by agreement of the parties. That

26 deadline was January 20, 2021.

27          3.       By Stipulation and Order filed January 22, 2021, the parties stipulated to extend to April
28 20, 2021, the time in which the United States is required to file a civil complaint for forfeiture against

29
                                                                             Stipulation to Extend Time to File Complaint
                                                          1
30
                   Case 2:21-mc-00012-MCE-DB Document 8 Filed 08/17/21 Page 2 of 2



 1 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 2 forfeiture.

 3            4.       By Stipulation and Order filed April 28, 2021, the parties stipulated to extend to June 18,

 4 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 5 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 6 forfeiture.

 7            5.       By Stipulation and Order filed June 21, 2021, the parties stipulated to extend to August

 8 17, 2021, the time in which the United States is required to file a civil complaint for forfeiture against
 9 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

10 forfeiture.

11            6.       As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

12 October 18, 2021, the time in which the United States is required to file a civil complaint for forfeiture

13 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

14 subject to forfeiture.

15            7.       Accordingly, the parties agree that the deadline by which the United States shall be

16 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

17 alleging that the defendant currency is subject to forfeiture shall be extended to October 18, 2021.

18 Dated:          8/16/2021                                 PHILLIP A. TALBERT
                                                             Acting United States Attorney
19

20                                                   By:     /s/ Kevin C. Khasigian
                                                             KEVIN C. KHASIGIAN
21                                                           Assistant U.S. Attorney
22
     Dated:        8/16/2021                                 /s/ Mark J. Reichel
23                                                           MARK J. REICHEL
                                                             Attorney for Potential Claimants
24                                                           Xiaobing Wang, Min Guo, and Lianfeng Li
                                                             (Signature authorized by email)
25
              IT IS SO ORDERED.
26
           Dated: August 17, 2021
27

28

29
                                                                               Stipulation to Extend Time to File Complaint
                                                            2
30
